DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims do not have direct support on provisional application 62783501 filled on 12/21/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Francois et al. (WO2020096877A1) hereinafter Francois.
Regarding claim 1, 
Francois teaches a video decoding method comprising (a method or an apparatus for video encoding or decoding, compression or decompression, P. 1, #1): 
determining an intra prediction mode of a current chroma block, from chroma intra prediction information obtained from a bitstream; when the intra prediction mode of the current chroma block according to the chroma intra prediction information is a cross component linear model (CCLM) mode (Basic CCLM mode description: In its initial version (of JVET_K1002), CCLM mode consists in predicting the chroma samples based on the reconstructed luma samples of the same block or CU by using a linear model, P. 6) 
obtaining reference chroma samples adjacent to the current chroma block, and reference luma samples corresponding to the reference chroma samples; and predicting the current chroma block, based on a correlation between the reference chroma samples and the reference luma samples and a reference luma block corresponding to the current chroma block (predc(i,j) = a recL’(i,j) + b “eq. 1”
where predc(i,j) represents the predicted chroma samples in a CU and recL’(i,j) represents the down-sampled reconstructed luma samples of the same CU. Parameters a and b are derived by minimizing the regression error between the neighboring reconstructed luma and chroma samples around the current block, P. 6) 
wherein the number of predetermined CCLM mode reference locations from which the reference chroma samples can be obtained is constant, regardless of a size of the current chroma block (In another variant, up to 4 samples are used as follows. For the reference samples of top line of size Wtop, samples at positions x=0, x= Wtop-1 are used. For the reference samples of left column of size Hleft, samples at positions y=0, y= Hleft -1 are used. This is illustrated in Figure 1- b. In another variant, up to 6 samples are used as follows. For the reference samples of top line of size Wtop, samples at positions x=0, x= Wtop-1 and one sample in the middle “e.g. position x=Wtop/2” are used. For the reference samples of left column of size Hleft, samples at positions y=0, y= Hleft -1 and one sample in the middle “e.g. position y= Hleft /2” are used. This is illustrated in Figure 15-c; P. 11-12).  

Regarding claim 2, 
Francois teaches all the features of claim 1, as outlined above.
Francois further teaches wherein the correlation between the reference chroma samples and the reference luma samples is determined by determining luma-chroma sample pairs according to locations of the reference chroma samples and locations of the reference luma samples, and determining a linear model of a luma sample and a chroma sample according to the luma-chroma sample pairs (Basic CCLM mode description: In its initial version (of JVET_K1002), CCLM mode consists in predicting the chroma samples based on the reconstructed luma samples of the same block or CU by using a linear model, P. 6. One approach proposes a simplification of the CCLM process for deriving the linear parameters. It is proposed to replace the LMS method to derive the parameters a and b as parameters of a straight line passing through two points corresponding to the minimum and maximum luma values among all the luma neighboring reconstructed samples. a and b values are derived as follows: a = ( CB - CA ) /( LB - LA ) (eq. 6); b = CA - a. LA (eq. 7)
where (LA, CA) is the couple of luma and chroma values, in the neighboring reconstructed samples, for which LA has the minimum value among all the luma values, and (LB, CB) is the couple of luma and chroma values, in the neighboring reconstructed samples, for which LB has the maximum value among all the luma values, P. 9).  

Regarding claim 3, 
Francois teaches all the features of claim 2, as outlined above.
Francois further teaches the linear model of the luma sample and the chroma sample is determined according to linear regression analysis based on the luma-chroma sample pairs (Parameters a and b are derived by minimizing the regression error between the neighboring reconstructed luma and chroma samples around the current block, P. 6).

Regarding claim 4, 
Francois teaches all the features of claim 2, as outlined above.
Francois further teaches wherein the linear model of the luma sample and the chroma sample is determined according to a luma-chroma sample pair having a maximum luma sample value and a luma-chroma sample pair having a minimum luma sample value, from among the luma-chroma sample pairs (One approach proposes a simplification of the CCLM process for deriving the linear parameters. It is proposed to replace the LMS method to derive the parameters a and b as parameters of a straight line passing through two points corresponding to the minimum and maximum luma values among all the luma neighboring reconstructed samples. a and b values are derived as follows: a = ( CB - CA ) /( LB - LA ) (eq. 6); b = CA - a. LA (eq. 7)
where (LA, CA) is the couple of luma and chroma values, in the neighboring reconstructed samples, for which LA has the minimum value among all the luma values, and (LB, CB) is the couple of luma and chroma values, in the neighboring reconstructed samples, for which LB has the maximum value among all the luma values, P. 9).  
Regarding claim 6, 
Francois teaches all the features of claim 1, as outlined above.
Francois further teaches wherein the reference luma block is decoded “reconstructed” before the current chroma block, and a location of the reference luma block corresponds to a location of the current chroma block (Basic CCLM mode description: In its initial version (of JVET_K1002), CCLM mode consists in predicting the chroma samples based on the reconstructed luma samples of the same block or CU by using a linear model, P. 6, equation 1).

Regarding claim 7, 
Francois teaches all the features of claim 1, as outlined above.
Francois further teaches wherein the reference luma samples are obtained by subsampling “down-sampled” luma samples according to a color format, the luma samples corresponding to locations of the reference chroma samples (recL’(i,j) represents the down-sampled top and left neighboring reconstructed luma samples, P. 6, according to the color format YCbCr 4:2:0).  

Regarding claim 8, 
Francois teaches all the features of claim 1, as outlined above.
Francois further teaches wherein one of one or more of luma samples corresponding to locations of the reference chroma samples is determined to be the reference luma samples (One approach proposes a simplification of the CCLM process for deriving the linear parameters. It is proposed to replace the LMS method to derive the parameters a and b as parameters of a straight line passing through two points corresponding to the minimum and maximum luma values among all the luma neighboring reconstructed samples. a and b values are derived as follows: a = ( CB - CA ) /( LB - LA ) (eq. 6); b = CA - a. LA (eq. 7)
where (LA, CA) is the couple of luma and chroma values, in the neighboring reconstructed samples, for which LA has the minimum value among all the luma values, and (LB, CB) is the couple of luma and chroma values, in the neighboring reconstructed samples, for which LB has the maximum value among all the luma values, P. 9).  

Regarding claim 9, 
Francois teaches all the features of claim 1, as outlined above.
Francois further teaches wherein the predetermined CCLM mode reference locations comprise locations of a first upper reference chroma sample located farthest right, a second upper reference chroma sample located in the middle, and a third upper reference chroma sample located farthest left from among chroma samples immediately adjacent to an upper side of the current chroma block, and 74locations of a first left reference chroma sample located at the top, a second left reference chroma sample located in the middle, and a third left reference chroma sample located at the bottom from among chroma samples immediately adjacent to a left side of the current chroma block (In another variant, up to 6 samples are used as follows. For the reference samples of top line of size Wtop, samples at positions x=0, x= Wtop-1 and one sample in the middle “e.g. position x=Wtop/2” are used. For the reference samples of left column of size Hleft, samples at positions y=0, y= Hleft -1 and one sample in the middle “e.g. position y= Hleft /2” are used. This is illustrated in Figure 15-c; P. 11-12).  

Regarding claim 11, 
Francois teaches all the features of claim 1, as outlined above.
Francois further teaches wherein the obtaining of the reference chroma samples adjacent to the current chroma block, and the reference luma samples corresponding to the reference chroma samples comprises: when the intra prediction mode of the current chroma block according to the chroma intra prediction information is the CCLM mode, obtaining, from the bitstream, CCLM mode information indicating the CCLM mode reference locations; obtaining the reference chroma samples, based on the CCLM mode reference locations according to the CCLM mode information; and obtaining the reference luma samples corresponding to the reference chroma samples (MDLM mode is an improvement of basic CCLM design proposed in JVET-L0338, where in addition to the “top+left” reference samples template, it is possible to select the left-only or top-only template to derive the linear model coefficients a and b. This means 2 new CCLM modes, called LM_A, and LM_L, are added, P. 7).  

Regarding claim 12, 
Francois teaches all the features of claim 11, as outlined above.
Francois further teaches wherein the CCLM mode information indicates one of a left CCLM mode indicating that the CCLM mode reference locations are present in left and lower-left sides of the current chroma block, an upper CCLM mode indicating that the CCLM mode reference locations are present in upper and upper-right sides of the current chroma block, and an upper-left CCLM mode indicating that the CCLM mode reference locations are present in left and upper sides of the current chroma block (In LM_A mode “see Figure 2”, only the above template is used to calculate the linear model coefficients. To get more samples, the above template is extended to “W+H”, where W is a width of a block and H is its height. In LM_L mode “see Figure 3”, only left template is used to calculate the linear model coefficients. To get more samples, the left template is extended to “H+W”, P. 7).  
 
Regarding claims 13 “decoder apparatus”, 14 “decoder CRM”, 15 “encoding method”, 16 “encoder apparatus”, 17 “encoder CRM” are rejected under the same reasoning as claim 1 “decoding method”, where Francois teaches a method or an apparatus for video encoding or decoding, compression or decompression (P. 1, #1; Fig. 5, 6 and 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Francois.
Regarding claim 5, is rejected under the same reasoning as claim 4, where minimum value represents a small value and maximum value represents a large value.

Regarding claim 10, is rejected under the same reasoning as claim 9, where it is KSR obvious to change the number of samples from 2 or 3 to 5, and have them at a uniform distance as Francois, Fig. 15 c and P. 12, optimization between accuracy “number of samples used to calculate max/min” and speed “number of calculation” (Francois, P. 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419